NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-5380-14T2

THOMAS LIDDELL,

        Appellant,

v.

NEW JERSEY DEPARTMENT
OF CORRECTIONS,

        Respondent.


              Submitted March 29, 2017 – Decided April 5, 2017

              Before Judges Fuentes and Carroll.

              On appeal from the New Jersey Department of
              Corrections.

              Thomas Liddell, appellant pro se.

              Christopher S. Porrino, Attorney General,
              attorney for respondent (Lisa A. Puglisi,
              Assistant Attorney General, of counsel; Kevin
              J. Dronson, Deputy Attorney General, on the
              brief).

PER CURIAM

        Thomas Liddell is an inmate currently confined at the Adult

Diagnostic and Treatment Center (ADTC) in Avenel.                He appeals from

the June 26, 2015 final decision of the Department of Corrections
(DOC) imposing disciplinary sanctions upon him for committing

prohibited acts .256 (refusing to obey an order of any staff

member) and .402 (being in an unauthorized area), in violation of

N.J.A.C. 10A:4-4.1(a).      We affirm.

     According to the DOC's proofs, Liddell was in the ADTC's law

library at 8:20 a.m. on June 17, 2015.       Senior Corrections Officer

R. Bradley ordered Liddell to leave after ascertaining             his name

did not appear on the daily library schedule.         Liddell ignored the

order and remained in the library.           Bradley then notified his

superior officer, Sergeant Christopher Lewandowski.            Lewandowski

reviewed the March 5, 2015 and updated June 15, 2015 law library

schedules, and the daily movement locator, and confirmed that

Liddell was not on any of the schedules.              Lewandowski ordered

Liddell to pack his belongings and return to his housing unit.

Liddell complied with this request.

     On June 18, 2015, Liddell was served with the disciplinary

charges.    The disciplinary hearing was originally scheduled for

June 23, 2015, but was postponed twice because Liddell sought

confrontation of Bradley and identified two inmates from whom he

wished statements.     Hearing Officer Nolley conducted the hearing

on June 26, 2015.     Liddell pled not guilty to the charges.

     At    the   hearing,   Liddell   submitted   a   certified   statement

averring    he   informed   Bradley   that   he   "had   not   received    an

                                      2                             A-5380-14T2
authorized      up-to-date[]     [library]      schedule."       He     further

maintained Bradley never spoke to him "directly" about his presence

in the law library, nor did any ADTC staff member give him a

"direct order" to leave the law library.             Witness statements of

inmates Mario Palomo and Douglas Zarchy were obtained by the DOC

and reviewed by the hearing officer.            Palomo stated Bradley did

not address Liddell when he entered the law library nor order

Liddell to leave.        In contrast, Zarchy wrote, "Bradley sternly

said that [] Liddell was not scheduled to work [in the library]

that morning and was to return to his unit."

      Liddell submitted confrontation questions for Bradley to

answer during the hearing.           In her adjudication report, Nolley

noted Bradley "was direct [and] positive" that he spoke to Liddell

and twice told him to leave.          Further, Bradley "stated they made

eye   contact    [and]    that   [Liddell]     acknowledge[d]    him.       When

[Liddell] refused to follow orders, he contacted the Sgt.[, who]

had to leave his assignment [and] come to the library to order

Liddell   to    leave    for   the   [third]   time."   Nolley    ultimately

concluded:

           Regardless of the schedule (which he was not
           on) when an inmate is given an order or told
           to do something by staff they must follow
           orders. There are reasons for charges [and]
           the staff does not have to explain them to
           inmates.   It could be a security or safety
           issue.

                                        3                               A-5380-14T2
    After considering the evidence, Nolley found Liddell guilty

of both charges.      On the .256 charge, Liddell was sanctioned to

ten days' detention, ninety days of administrative segregation,

fifteen days' loss of recreation privileges, and review of his

job.     He   was   also   sanctioned       five   days'   loss   of   recreation

privileges on the .402 charge.

       Liddell filed an administrative appeal.              On June 29, 2015,

Associate Administrator H. Adams upheld the guilty findings but

modified the sanctions.        Specifically, Adams suspended sixty of

the ninety days' of administrative segregation on the .256 charge

and the entire penalty imposed on the .402 charge. Adams explained

that leniency was granted because this constituted Liddell's first

disciplinary infraction, but cautioned him to follow the rules of

the facility.

       In this appeal, Liddell argues that Bradley never gave him a

direct order to leave the law library, and that he immediately

complied when Sgt. Lewandowski ordered him to do so.                     He also

contends that his presence in the law library was not prohibited

at the time and that the charges essentially constitute ex post

facto violations.      Finally, he maintains that his due process and

confrontation rights were violated. We do not find these arguments

persuasive.



                                        4                                 A-5380-14T2
     Our role in reviewing an agency decision is limited.                   In re

Stallworth, 208 N.J. 182, 194 (2011) (citing Henry v. Rahway State

Prison, 81 N.J. 571, 579 (1980)).           Our function is to determine

whether the administrative action was arbitrary, capricious or

unreasonable, or not supported by substantial credible evidence

in the record as a whole.         Ramirez v. Dep't of Corr., 382 N.J.

Super. 18, 23 (App. Div. 2005) (citations omitted).                  "The burden

of   demonstrating     that    the     agency's    action      was    arbitrary,

capricious or unreasonable rests upon the [party] challenging the

administrative action."       In re Arenas, 385 N.J. Super. 440, 443-

44 (App. Div.), certif. denied, 188 N.J. 219 (2006).

     Prison disciplinary hearings are not part of a criminal

prosecution, and the full spectrum of rights due to a criminal

defendant does not apply.       See Avant v. Clifford, 67 N.J. 496, 522

(1975).    Nonetheless, prisoners are entitled to certain limited

due process protections.       Ibid.    These protections include written

notice of the charges at least twenty-four hours prior to the

hearing, an impartial tribunal that may consist of personnel from

the central office staff, a limited right to call witnesses, the

assistance    of   counsel    substitute,    and   a   right    to    a   written

statement of evidence relied upon and the reasons for the sanctions

imposed.     Id. at 525-33; see also McDonald v. Pinchak, 139 N.J.
188, 193-96 (1995).

                                       5                                  A-5380-14T2
       "A finding of guilt at a disciplinary hearing shall be based

upon   substantial    evidence      that   the   inmate      has     committed      a

prohibited act."      N.J.A.C. 10A:4-9.15(a).           Substantial evidence

means "such evidence as a reasonable mind might accept as adequate

to support a conclusion."         In re Pub. Serv. Elec. & Gas Co., 35
N.J. 358, 376 (1961).

       Guided by these standards, we find no merit in Liddell's

argument that he was denied the minimal due process protections

required in prison disciplinary proceedings.               During the hearing,

Liddell was allowed to make statements on his own behalf.                    He was

granted the opportunity to obtain the statements of witnesses on

his behalf and availed himself of it.               He also was afforded the

right to confront and cross-examine Bradley, as he requested.                      No

other process was due.           See Jones v. Dep't of Corr., 359 N.J.

Super. 70, 75 (App. Div. 2003) (reiterating that inmates in prison

disciplinary    hearings    are    entitled    to    due    process    rights      of

confrontation and cross-examination, and litigation rights to

witness access).

       We have no question that the evidence was sufficient to

support the finding of guilt.        The hearing officer found "[t]here

were no issues of credibility of the staff."               Bradley answered all

questions posed to him by Liddell.            In doing so, Bradley stated:

Liddell   was   not   on   the   library   schedule;       Liddell    was    in    an

                                      6                                     A-5380-14T2
unauthorized area at the time; and he looked at Liddell "eye to

eye" and twice told him to leave before reporting Liddell's non-

compliance to Sgt. Lewandowski.             Moreover, one of Liddell's own

witnesses, Zarchy, corroborated Bradley's account that he informed

Liddell he was not on the library schedule and he directed Liddell

to leave and return to his unit.

       Even accepting Liddell's version that he believed he was

allowed in the law library at the time, he was told not once but

twice by Bradley that such was not the case.                It was only after

repeated notice was given, and Liddell remained in the library

despite      such   notice,    that   the    disciplinary    charges    issued.

Moreover, Liddell's belief that he was permitted to use the law

library that day is irrelevant.             Stated plainly, he was not free

to simply disregard the order to leave.             It is well-established

that   the    DOC   has   "broad   discretionary    powers"     to   promulgate

regulations      aimed    at   maintaining     security   and   order    inside

correctional facilities.           Jenkins v. Fauver, 108 N.J. 239, 252

(1987).      Furthermore, as we have previously noted, "[p]risons are

dangerous places, and the courts must afford appropriate deference

and flexibility to administrators trying to manage this volatile

environment."       Russo v. N.J. Dep't of Corr., 324 N.J. Super. 576,

584 (App. Div. 1999).



                                        7                               A-5380-14T2
     The remainder of Liddell's arguments lack sufficient merit

to warrant discussion in this written opinion. R. 2:11-3(e)(1)(E).

     Affirmed.




                                8                          A-5380-14T2